Citation Nr: 0528422	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran, former spouse, and family members



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976.     

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2000 rating decision in which the RO denied 
service connection for PTSD (claimed as depression), and for 
low back pain.  The veteran filed a notice of disagreement 
(NOD) in November 2000.  In July 2001, the veteran provided 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO; a transcript of that hearing is of record.  A 
statement of the case (SOC) was issued in May 2002, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2002.  

In a November 2002 remand, the Board recharacterized the 
matters on appeal as petitions to reopen previously denied 
claim (in light of the RO's prior September 1997 denial of 
these claims), and remanded the matters to obtain 
clarification regarding the veteran's then outstanding 
hearing request.  In October 2003, the Board remanded the 
matters to the RO to arrange a Travel Board hearing.

In June 2005, the veteran, his former spouse and family 
members testified during a hearing before the undersigned 
Veterans Law Judge (VLJ) at the RO; a transcript of that 
hearing is associated with the claims file.   During the 
hearing, the veteran submitted, along with a waiver of RO 
jurisdiction, an undated newspaper article, and a copy of a 
recent traffic citation and summons to appear at a state 
court proceeding.  

Further review of the claims file reflects that the matters 
on appeal should properly be characterized as de novo claims 
for service connection, rather than as petitions to reopen 
previously denied claims.  Notwithstanding the RO's September 
1997 denial and notice to the veteran, the veteran filed a 
March 1998 statement indicating his continued pursuit of the 
claims at the RO level well within the one-year period 
required for the September 1997 denial to become final.  
Given this correspondence, and additional evidence submitted 
shortly thereafter, the Board finds that the original claims 
for service connection must be considered to have still been 
pending at the time of the August 2000 rating decision 
currently on appeal.  Accordingly, the Board has 
recharacterized the issues on appeal as on the title page.  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on these 
matters.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection for PTSD requires a current 
medical diagnosis of this condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f) (2004).  The Board 
notes that in March 2002, 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 2002, with respect to claims based on 
personal assault.  See 67 Fed Reg. 10330-10332 (March 7, 
2002); 38 C.F.R. § 3.304(f)(3) (2004).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

With regard to the claim on appeal for service connection for 
a psychiatric disorder, to include PTSD, the veteran has 
contended that he experienced mental distress during service 
as the result of harassment and threatening behavior by other 
serviceman aboard the ship on which he was stationed from 
December 1975 to June 1976, which he maintains resulted in 
the onset of one or more psychiatric problems.

The Board notes that the record reflects VA and private 
diagnoses of PTSD.  However, further RO action is needed to 
ascertain whether there is credible supporting evidence as to 
the occurrence of an alleged in-service physical assault (of 
the claimed in-service stressful experiences which the 
veteran has alleged, the one such stressor that appears to be 
verifiable), and, if so, whether there is a medical link 
between this incident and the veteran's current symptoms.          
 
As an alleged stressor underlying his PTSD, the veteran has 
related an incident in which a servicemen who had previously 
threatened him, struck him in the head, causing him both 
significant physical pain and humiliation in front of the 
rest of the ship's crew.  The RO has obtained as evidence 
pertinent to the PTSD claim, the veteran's service medical 
records (SMRs), service personnel records, post-service 
treatment reports from the Carl Vinson VA Medical Center 
(VAMC), in Dublin, Georgia, dated from November 1996 to July 
2001, and records from the Social Security Administration 
(SSA).  The veteran has submitted deck logs from a ship on 
which he was stationed, dated from May to June 1976.  

Additionally, the veteran has reported receiving psychiatric 
treatment at the U.S. Naval Hospital in Naples, Italy, near 
the end of active duty, and again in November 1976, following 
what he indicated was an attempted suicide; the RO attempted 
to obtain these hospitalization reports from the National 
Personnel Records Center (NPRC); however, that facility 
responded that the requested records were not on file.  To 
ensure that VA has met its duty to assist in assisting the 
veteran obtain evidence necessary to substantiate his claim, 
the Board finds that the RO should request records of the 
veteran's hospitalization directly from the Naval Hospital in 
Naples, Italy, as well as from any other appropriate 
source(s).  

Regardless of the outcome of the RO's attempt to corroborate 
the veteran's claimed in-service stressful experience, the 
Board finds that further medical examination, addressing the 
present nature and etiology of any psychiatric disorder, 
other than PTSD, would be helpful in resolving this claim.  
If warranted, the examiner should include a finding as to 
whether the veteran has PTSD as a result of a verified 
stressful incident in service.  

As regards the claim for service connection for a low back 
disability, the Board notes the veteran's contention that he 
initially injured his back in service while lifting a heavy 
piece of steel into the ship's engine equipment.  The 
veteran's SMRs include a March 1976 treatment report that 
notes a complaint of back pain.  An April 1976 physician's 
report reflects that the veteran had been transported to 
another military vessel for a one-week period for evaluation 
of his back problem; the examiner assessed lumbar strain.  
Subsequent records reflect ongoing problems with back muscle 
spasm and paraspinatus muscle tenderness.  A June 1976 
Medical Board report notes a diagnosis, inter alia, of 
lumbosacral strain, improved, which did not exist prior to 
service.  It was noted that the veteran continued to have 
some low back pain, and a questionable spasm of the low back 
muscles.  

The medical evidence since discharge from service includes a 
May 1998 report of a VA general medical examination, which 
reflects diagnoses, in pertinent part, of cervical 
spondylosis, and low back pain, and April 2004 report from 
Dr. M. Hargrett, notes diffuse tenderness in the sacroiliac 
joints, and lower lumbar vertebral spinal process area; the 
physician indicated that the veteran's chronic back pain may 
have been due to an in-service lifting accident.  

Based on the above medical information, the Board finds that 
a VA examination and opinion as to whether the veteran 
currently has a low back disability, and if so, whether such 
disability is medically related to service, is warranted.      

Accordingly, the RO should arrange for the veteran to undergo 
psychiatric and orthopedic examinations, by physicians, 
preferably at the Dublin VAMC (as requested).  The veteran is 
hereby notified that failure to report to any such scheduled 
examination(s), without good cause, may well result in a 
denial of the claim(s).  See  38 C.F.R. § 3.655 (2004). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the appropriate medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Dublin VAMC, 
dated up to July 2001.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Dublin VAMC, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See   38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claims 
should include consideration of the additional evidence 
submitted directly to the Board in June 2005.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the U.S. Naval 
Hospital in Naples, Italy (and any other 
appropriate source(s)), all records 
pertaining to the veteran's inpatient 
treatment at that facility, from May 1976 
to December 1976.  The RO must follow the 
current procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should obtain from the Dublin 
VAMC all outstanding pertinent records of 
psychiatric evaluation and/or treatment, 
as well as treatment for a claimed low 
back disability, from July 2001 to the 
present.  The RO must follow the current 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims on appeal within the one-year 
period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric and orthopedic 
examinations, by physicians-preferably, 
at the Dublin VAMC, as requested.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

Psychiatric examiner -In reviewing of the 
veteran's claims file, the psychiatrist 
should identify and examine all records 
that reflect any change in behavior or 
performance subsequent to the physical 
assault alleged by the veteran to have 
occurred during service, and offer an 
opinion as to the clinical significance, 
if any, of such changes.  The examiner 
should then express an opinion as to 
whether the record, in its entirety, 
establishes that the claimed in-service 
physical assault of the veteran occurred.   

If the examiner determines that the 
evidence establishes or tends to 
establish the occurrence of the claimed 
in-service physical assault, the 
psychiatrist should further opine whether 
a diagnosis of PTSD, on the basis of such 
assault, is deemed appropriate.  If so, 
the psychiatrist should specify how the 
diagnostic criteria of PTSD are met. 

With respect to any diagnosed acquired 
psychiatric disorder other than PTSD, the 
doctor should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of injury or disease incurred in 
or aggravated during the veteran's active 
service.

Orthopedic examiner - The examiner should 
clearly identify all current low back 
disability(/ies).  With regard to each 
diagnosed low back disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to include the symptoms 
and complaints noted in the veteran's 
service medical records.  In providing 
the requested opinion, the examiner 
should specifically noted consideration 
of the April 2004 private physician's 
report that notes a possible relationship 
between current back problems and 
military service.

6.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD, and for a low 
back disability, in light of all pertinent 
evidence (to include that submitted 
directly to the Board in June 2005) and 
legal authority.  

9.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 

